     Case 4:19-cr-00679 Document 7 Filed on 09/19/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                          Case Number: 4:19−cr−00679

Hoai−Huong Truong




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Frances H Stacy
PLACE:
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 9/20/2019
TIME: 10:00 AM

TYPE OF PROCEEDING: Counsel Determination Hearing


Date: September 19, 2019
                                                       David J. Bradley, Clerk
